DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2019/0079327 A1).
Re claim 1, Kim et al. discloses a device comprising a first base film (500a) and a second base film (500b) disposed opposite to each other, and a light modulating layer (100) disposed 
Re claim 3, Kim et al. discloses the device wherein the spacers (201) are spaced apart from each other in the light modulating layer.
Re claim 4, Kim et al. discloses the device wherein the buffer layer comprises a buffer film (200a) and a pressure-sensitive adhesive layer (600) sequentially.
Re claim 5, Kim et al. discloses the device wherein the buffer film (200a) is attached outside the one or more base films (500a) of the first base film and the second base film via the pressure-sensitive adhesive layer (600).
Re claim 6, Kim et al. discloses the device wherein the buffer film (200a) has flat surfaces on both sides (Fig. 3).
Re claim 8, Kim et al. discloses the device wherein the pressure-sensitive adhesive layer comprises an OCA pressure-sensitive adhesive (since the device is a window) (abstract).  
Re claim 14, Kim et al. discloses the device wherein the one or more base film are flexible (paragraph 0058).
Re claim 15, Kim et al. discloses the device further comprising an first electrode layer (300a) inside the first base film, a second electrode layer (300b) inside the second base film 
Re claim 16, Kim et al. discloses the device wherein a transmittance of the light modulating layer is varied depending on whether or not a voltage is applied to the light modulating layer (paragraph 0019).
Re claim 17, Kim et al. discloses the device wherein the light modulating layer comprise a liquid crystal compound as a light modulating material (paragraph 0152).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.
Re claim 2, Kim et al. does not disclose the device wherein a ratio (T4/T5) of a thickness (T4) of the first or second base film to an interval (T5) between the first and second base film disposed opposite to each other is in a range of 1 to 30.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a ratio (T4/T5) of a thickness (T4) of the first or second base film to an interval (T5) between the first and second base film disposed opposite to each other is in a range of 1 to 30.  The ratio (T4/T5) is determined by the cell gap.  Employing the device such that the cell gap is a predetermined distance is based on a result effective variable, requiring routine skill in the art. 
Re claims 9 and 10, Kim et al. does not disclose the device wherein a ratio (T1/T2) of a thickness (T1) of the pressure-sensitive adhesive layer to a thickness (T2) of the first or second 
It would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention to employ the device wherein a ratio (T1/T2) of a thickness (T1) of the pressure-sensitive adhesive layer to a thickness (T2) of the first or second base film is in a range of 0.1 to 4, or wherein a ratio (T3/T1) of a thickness (T3) of the buffer film to the thickness (T1) of the pressure-sensitive adhesive layer is in a range of 0.25 to 50. The thickness of the pressure-sensitive layer is well known in the art to determine the degree adhesion.  Therefore, obtaining the device wherein the pressure-sensitive layer has a thickness such that T1/T2 is 0.1 to 4 or T3/T1 is .25 to 50 in order to obtain a desired adhesion is based on a result effective variable, requiring routine skill in the art. 
Re claim 18, Kim et al. discloses does not disclose the device further comprising a functional layer disposed outside the buffer layer, wherein the functional layer comprises an anti-fog layer, a self-healing layer, an anti-reflection layer, an anti-finger layer, an anti-fouling layer, an anti-glare layer, a mirror layer or a hardness enhancing layer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device further comprising a functional layer disposed outside the buffer layer, wherein the functional layer comprises an anti-fog layer, a self-healing layer, an anti-reflection layer, an anti-finger layer, an anti-fouling layer, an anti-glare layer, a mirror layer or a hardness enhancing layer since doing so is well known in the art to improve the quality of a liquid crystal window. 
Re claim 19, Kim et al. does not disclose the device comprising a flexible display.

Re claim 20, Kim et al. does not disclose the device wherein the flexible display device is eyewear, wherein the eyewear comprises a left eye lens and a right eye lens each including the light modulation element of claim 1, and a frame for supporting the left eye lens and the right eye lens.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the flexible display device is eyewear, wherein the eyewear comprises a left eye lens and a right eye lens each including the light modulation element of claim 1, and a frame for supporting the left eye lens and the right eye lens since employing a liquid crystal modulation element in eyewear is well known in the art to control the transmittance of light to each eye.  

Allowable Subject Matter
Claims 7 and 11-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294.  The examiner can normally be reached on M-F, 10 am-6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD H KIM/Primary Examiner, Art Unit 2871